                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

J & J SPORTS PRODUCTIONS, INC.,                          )
                                                         )
                                 Plaintiff,              )
                                                         )
v.                                                       )      Case No. 13-2208-JPO
                                                         )
EL CHALATECO, INC., et al.,                              )
                                                         )
                                 Defendants.             )

                                ORDER REVIVING JUDGMENT

         On November 27, 2019, plaintiff filed a motion (ECF No. 26) to revive the judgment

entered in this case on November 1, 2013 (ECF No. 25). The court subsequently ordered

defendants to show cause by January 17, 2020, why the judgment should not be revived

pursuant to K.S.A. § 60-2404 (ECF No. 29). Defendants did not respond to the order.

Accordingly, the motion is granted as unopposed and the judgment is revived.

         Dated January 21, 2020, at Kansas City, Kansas.

                                                    s/ James P. O=Hara
                                                   James P. O=Hara
                                                   U.S. Magistrate Judge




                                               1
O:\ORDERS\13-2208-JPO-26.docx
